Title: To John Adams from the Marquis of Carmarthen, 30 November 1785
From: Carmarthen, the Marquis of
To: Adams, John


          
            Sir,
            St James’s Novemr: 30th 1785.
          
          The Commissioners for American Claims having notified to me, that, by Virtue of the Power given to them by the Act of Parliament now in force, they have appointed John Anstey of Lincoln’s Inn, Barrister at Law, to repair to the United States of America, to enquire into such Facts and Circumstances as may be material for the better ascertaining the several Claims which have been or shall be presented, under the Authority of the present, or former Act; and that they are of Opinion that the Countenance of the several States may tend to facilitate the Execution of this Employment: I am to request that You will communicate Mr Anstey’s Appointment to the Members of Congress, and recommend Him to their Protection and Countenance in the Execution of the Business with which He is charged.
          I have the Honour to be, / Sir, / Your most obedient / humble Servant.
          
            Carmarthen.
          
        